 Case 4:19-cv-04018-LLP Document 11 Filed 06/06/19 Page 1 of 1 PageID #: 130



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAKOTA
                                     SOUTHERN DIVISION



                                             *


CREATIVE SURFACES INC.,                      *       CIV 19-4018
                                             *


               Plaintiff,                    *
                                              *


       vs.                                    *      JUDGMENT OF DISMISSAL
                                              *


BITCO INSURANCE COMPANY,                      *
                                              *


               Defendant.                     *
                                              *

He**********************************************#******************************


       Based upon the Joint Motion for Dismissal, Doc. 10, it is hereby,
       ORDERED,ADJUDGED AND DECREED that the Plaintiffs Complaint against Defendant
is dismissed on the merits, with prejudice, each party to bear its own costs and fees.
       Dated this Jlday of Jtme, 2019.
                                              BY THE COURT:




                                              ^awrence L. Piersol
ATTEST:                                       United States District Judge
MATTHEW W.THELEN,CLERK
